Citation Nr: 1444936	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-10 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye disability.  


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1953 to July 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file is currently maintained at the Houston, Texas RO.  

The RO characterized the Veteran's claims as entitlement to service connection for unspecified eye diseases and defective visual acuity (loss of vision).  The Board finds that the claim is best characterized more generally as shown on the cover page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral eye disabilities (glaucoma, cataracts, and pseudophakia) were not incurred in or aggravated by active service.


CONCLUSION OF LAW

The Veteran's bilateral eye disabilities are not due to or the result of any incident of service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in June 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The June 2008 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records (STRs) and VA medical records are in the file.  The Board notes that the RO attempted to obtain the Veteran's STRs, but the only records that were returned from the NPRC were his reserve records.  In an August 2012 letter to the Veteran, the RO requested that he submit any copies of his STRs that he may have in his possession.  He did not submit any or indicate that he had any to submit.  Nevertheless, he has maintained that he did not seek treatment for his bilateral eye disabilities during his active duty service and they had their onset in 2006.  Thus, the Board finds that all reasonable attempts to obtain the Veteran's STRs have been made and any further attempts would be futile.  

It is important to note that when STRs are missing, the Board has a heightened obligation both to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the Veteran was most recently provided a VA examination in April 2014.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's bilateral eye disabilities were not due to or aggravated by an event, disease, or injury incurred during active service.  As the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that his current eye disabilities are related to his military service.  Specifically, he maintains that while serving in the Arctic (personnel records show Greenland as the duty station) from June 1954 to June 1955, he was subjected to below freezing temperatures, gusty and icy winds, complete darkness for 8 months of the year, and complete sunlight for 4 months of the year.  He contends that the lack of protection for his eyes in these extreme environmental conditions caused his current bilateral eye disabilities.  He indicated that upon return to the U.S., he had to wear sunglasses for several months to get readjusted from the Arctic day/night cycles.  The Veteran advised that he has worn prescription eye glasses since 1962, and never had any problems with his eye prior to service in Greenland.  

Although the Veteran's service treatment records are unavailable, the Veteran has not contended that he sought treatment while on active duty for eye complaints.  A review of the Veteran's treatment records from his period of reserve duty show that he has defective near and distant vision in both eyes.  

Following service, the Veteran was first diagnosed as having glaucoma in 2006.  In his April 2006 claim, the Veteran reported first being treated for "severe irreversible loss of vision and eye diseases" in January 2006 with the onset of the disabilities as being in June 1955.  

A review of the Veteran's private treatment records show that he was diagnosed as having open-angle glaucoma and the "beginning" of bilateral cataracts in January 2006.  None of these private records show that the Veteran's bilateral eye disabilities are related to an event, injury, or disease incurred during service.  

In a February 2008 VA treatment note, the Veteran was diagnosed as having advanced glaucoma of the right eye, end-stage glaucoma in the left eye, and is monocular in the right eye.  

In a May 2012 private ophthalmology note, the Veteran was noted to have had cataract removal in both eyes two years prior.  In a December 2013, the Veteran was diagnosed as having open-angle glaucoma, severe and advanced end-stage glaucoma, indeterminate-stage glaucoma, pseudophakia, and opacified capsule obscuring vision.  

In May 2014, the Veteran underwent a VA eye examination, during which the examiner diagnosed him as having bilateral advanced glaucoma and bilateral pseudophakia.  The examiner noted the Veteran history of environmental exposures while serving in Greenland, but found no evidence of head or eye injuries.  The Veteran reported that he was diagnosed as having glaucoma in 2006, and had bilateral cataract surgery about 4 years prior.  The examiner found that the Veteran's decrease in visual acuity is attributable to his glaucoma.  Following review of the claims file, and interview and examination of the Veteran, the examiner opined that the Veteran bilateral eye disabilities are less likely than not related to the weather conditions he incurred in Greenland.  In reaching this conclusion, the examiner noted that "extreme weather conditions are currently not known to cause glaucoma."  There is no clinical opinion to the contrary.  

The Veteran also submitted online articles showing that the onset of angle recession glaucoma can occur many years after an eye injury.  

Upon careful review of the evidence of record, the Board finds that service connection for a bilateral eye disability, including cataracts and glaucoma, is not warranted.  

First, to the extent that the Veteran is contending he had to wear glasses following service, the Board notes that generally refractive errors are considered congenital defects for VA purposes, see 38 C.F.R. § 3.303(c) and are not disabilities for VA benefits purposes.  The Veteran has been diagnosed as having presbyopia and myopia.  These are refractive errors.  

Although service connection cannot be granted for myopia and astigmatism on a direct basis, service connection may be granted for disability due to aggravation of a constitutional or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

In this case, the Veteran has not alleged nor does the evidence of record otherwise suggest that his post-service refractive errors (defective near and distant vision) were caused by any specific event or injury during service.  Further, the Veteran was not treated for refractive errors during his period of active duty, nor has he contended otherwise.  As such, the Board finds that service connection for any refractive errors is not warranted.  

As for the Veteran's bilateral eye disabilities of glaucoma and pseudophakia, the Board finds that the most probative evidence does not show that these disabilities are related to his active duty-to include the extreme weather conditions in Greenland.  First, the Board notes that no medical professional has linked the Veteran's glaucoma or pseudophakia to his military service.  In that regard, the Board finds that VA and private treatment records showing treatment for cataracts, glaucoma, and pseudophakia, but not linking them to any environmental exposures in service, of significant probative value.

There is no question that the Veteran has glaucoma, history of cataracts, and pseudophakia as shown in his private and VA treatment records.  The Board finds that the competent and credible evidence shows that the Veteran's bilateral eye disabilities are not related to his active duty-including the environmental exposures in Greenland.  The Board finds that the most probative evidence of record shows that the Veteran's bilateral glaucoma, cataracts, and pseudophakia had their onset many years following service (over 40 years after service).  

The Board also finds the opinion of the May 2014 VA examiner highly probative as to the etiology of the Veteran's bilateral eye disabilities.  The examiner concluded that the Veteran's bilateral eye disabilities are less likely than not related to his environmental/weather exposures while serving in Greenland, as those factors have not been shown to cause disabilities such as glaucoma.  Again, there is no clinical opinion to the contrary.  

The Board appreciates the Veteran's contentions that he believes his glaucoma was caused by the environmental conditions encountered while serving in Greenland.  
In that regard, the Veteran can attest to factual matters of which they have first-hand knowledge, such as vision difficulties, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the lack of demonstrated medical expertise from the Veteran, and the complexity of diagnosing a disability associated with glaucoma, pseudophakia, or cataracts, and otherwise attributing such disabilities to military service (including in-service environmental/weather exposures), or any other etiology, the Board concludes that his statements regarding any such diagnoses or opinions as to etiology are not competent evidence and are significantly outweighed by the May 2014 VA examiner's conclusions discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board has also considered the online article from WebMD showing that angle recession glaucoma could occur many years following an eye injury.  With regard to the treatise evidence that the Veteran has offered, the Board observes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, the Veteran submitted an internet printout related to open-angle glaucoma and the possibility that it can manifest many years after the initial eye injury.  This article does not specifically relate to the Veteran's particular case, nor does it relate to his claimed environmental exposures.  This evidence is generalized in nature; in other words, it considers none of the specific facts in the Veteran's case.  As such, the Board places little weight on this submission, and it is outweighed by the May 2014 opinion provided by the VA examiner.

In summary, there is no objective evidence of a bilateral eye disability during service or for many years thereafter.  Additionally, the most competent evidence of record did not show any link between the Veteran's glaucoma, history of cataracts, and pseudophakia and his active duty service in Greenland.  

The Board is sympathetic to the Veteran's assertions, but the evidence of record shows no competent and credible link between the bilateral eye disabilities and his military service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for a bilateral eye disability is denied.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


